Case 1:34-ey-08308-Jek BecumentS Filed G@/4s/24 Rage 4 of 4

Andrew R. Spector, Partner
Admitted in Florida, New York and Texas

Direct phone: 305.537.2002
Direct fax: 305.537.2001
andrew.spector@spectorrubin.com

 

June 15, 2021
)
VIA ECE Cow Me ate adygoamr =
The Honorable John G. Koeltl
United States District Judge fA uperd F, ALO X/ af {> “pet
Southern District of New York od
500 Pearl Street, Courtroom 144A 3 oO proléce f aad bb ME. ol
New York, New York 10007 é i
(Sa) (PGS DS

Re: Air Express Int’] USA, Inc. v. ZUM Integrated Shipping Services Ltd.et al.
Case No. 1:21-cv-03308-JGK

Dear Judge Koelil,

We represent Plaintiff, Air Express International USA, Inc. d/b/a DHL Global Forwarding
(hereinafter “Plaintiff and/or “DGF”), in the above-referenced case. Pursuant to your Honor’s
Individual Practices {] 1(E) and § 1(F), Plaintiff respectfully requests an adjournment of the Initial
Pre-Trial Conference currently scheduled for_Monday, June 21,.2021, at 12:00 p.m. This is
Plaintiff's first request for an adjournment of the Initial Pre-Trial Conference.

Plaintiff filed the instant matter as a protective time bar action against Defendants as the
ocean carrier concerning alleged damages during the international movement of goods from
Koper, Slovenia to Fogelsville, Pennsylvania via New York, New York. (Compl. [D.E. 1] 8). At
this time, Plaintiff is in the process of serving Defendants. Further, we are monitoring the status of
the claim with the cargo interest in Slovenia as the instant action is a protective time bar action for
indemnity against Defendants so that we may proceed in an efficient manner.

Accordingly, given the complex legal issues, along with time to serve the Defendants,
counsel for Plaintiff respectfully requests a thirty (30) to forty-five (45) day adjournment of the
Initial Pre-Trial Conference so that all parties have appeared.

Thank you for your consideration in this matter.
Respectfully submitted,

SPECTOR RUBIN, P.A.
Aadeew Specter

 

Andrew R. Spectar

 

cc: All Counsel of Record (via ECF) USDS SDNY

DOCUMENT
ELECTRONICALLY FiLED

Continental Plaza » 3250 Mary Street, Suite 405 + Miami, FL] BBXGHC #: _
14 Broadway, Suite 615, New York, New York 10004] DATE FILED: 06/15 (5/2021 (202)

 

 

 

 

 

www.spectorrubin.com

 

 
